            Case 1:20-cv-00300-AWI-JLT Document 7 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   SHANE S. SANCHEZ,                                      CASE NO. 1:20-cv-00300 AWI JLT
11                         Plaintiff,                       ORDER AFTER NOTICE OF
12          v.                                              SETTLEMENT
                                                            (Doc. 6)
     LAW OFFICE OF TODD L. CRAMER,
13
                           Defendant.
14

15

16          The plaintiff reports that he has settled the matter and indicates he will seek dismissal of the
17   action soon. (Doc. 6 Thus, the Court ORDERS:
18          1.     The stipulation to dismiss the action SHALL be filed no later than June 19, 2020;
19          2.     All pending dates, conferences and hearings are VACATED.

20   The parties are advised that failure to comply with this order may result in the Court imposing

21   sanctions, including the dismissal of the action.

22

23

24   IT IS SO ORDERED.

25      Dated:    April 19, 2020                               /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
           Case 1:20-cv-00300-AWI-JLT Document 7 Filed 04/20/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     Case No. 1:20-cv-00270-AWI-JLT           2      [PROPOSED] ORDER GRANTING TO EXTEND
                                                      TIME TO RESPOND TO INITIAL COMPLAINT
                                                         BY NOT MORE THAN 30 DAYS (L.R. 8-3)
